Name: Regulation (EEC) No 998/68 of the Commission of 18 July 1968 on the non-fixing of additional amounts for imports of pig carcases and of certain cuts of pigmeat from Hungary
 Type: Regulation
 Subject Matter: trade;  Europe;  information technology and data processing;  EU finance;  animal product
 Date Published: nan

 Avis juridique important|31968R0998Regulation (EEC) No 998/68 of the Commission of 18 July 1968 on the non-fixing of additional amounts for imports of pig carcases and of certain cuts of pigmeat from Hungary Official Journal L 170 , 19/07/1968 P. 0014 - 0015 Finnish special edition: Chapter 3 Volume 2 P. 0106 Danish special edition: Series I Chapter 1968(I) P. 0258 Swedish special edition: Chapter 3 Volume 2 P. 0106 English special edition: Series I Chapter 1968(I) P. 0268 Greek special edition: Chapter 03 Volume 3 P. 0126 Spanish special edition: Chapter 03 Volume 2 P. 0200 Portuguese special edition Chapter 03 Volume 2 P. 0200 REGULATION (EEC) No 998/68 OF THE COMMISSION of 18 July 1968 on the non-fixing of additional amounts for imports of pig carcases and of certain cuts of pigmeat from Hungary THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation Nr 121/67/EEC 1 of 13 June 1967 on the common organisation of the market in pigmeat, and in particular Article 13 (2) thereof; Having regard to Commission Regulation No 202/67/EEC 2 of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries, as amended by Regulation No 614/67/EEC 3 and in particular Article 6 thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice-gate price and that offer price; Whereas the levy is not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided; Whereas by letter dated 25 June 1968, the competent authorities of the Hungarian People's Republic stated that they were prepared to give such guarantee for exports of pig carcases and of certain cuts of pigmeat to the Community ; whereas they will ensure that such exports are made only by the foreign trade agency Terimpex ; whereas they will ensure also that deliveries of the above-mentioned products are not made at free-at-Community-frontier prices lower than the sluice-gate prices valid on the day of customs clearance ; whereas, to that end, they will take all measures necessary in particular to ensure that the foreign trade agency Terimpex does not have recourse to any action which might indirectly bring about prices lower than the sluice-gate prices, such as taking over marketing or transport costs, granting rebates, resorting to linked transactions or any other action having similar effects; Whereas the competent authorities of the Hungarian People's Republic have, furthermore, stated that they are prepared to communicate regularly to the Commission, through the foreign trade agency Terimpex, details of exports to the Community of pig carcases and of cuts of pigmeat and to enable the Commission to exercise continuous supervision of the effectiveness of the measures they have taken; Whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the Hungarian People's Republic ; whereas, following these discussions, it may be assumed that the Hungarian People's Republic is in a position to abide by its guarantee ; whereas, consequently, there is not need to levy an additional amount on imports of the above-mentioned products originating in and coming from the Hungarian People's Republic; Whereas the Management Committee for Pigmeat has not delivered an Opinion within the time limit set by its Chairman; HAS ADOPTED THIS REGULATION: Article 1 The levies fixed in accordance with Article 8 of Regulation No 121/67/EEC shall not be increased by an additional amount in respect of the following imports of meat of domestic swine, fresh, chilled or frozen: 1OJ No 117, 19.6.1967, p. 2283/67. 2OJ No 134, 30.6.1967, p. 2837/67. 3OJ No 231, 27.9.1967, p. 6. - carcases or half carcases, with or without heads, feet or flare fat, sub-heading No 02.01 A III (a) 1 of the Common Customs Tariff, - hams and cuts of ham, unboned, sub-heading No 02.01 A III (a) 2 of the Common Customs Tariff, - shoulders and cuts of shoulders, unboned, sub-heading No 02.01 A III (a) 3 of the Common Customs Tariff; - loins and cuts of loins, unboned, sub-heading No 02.01 A III (a) 4 of the Common Customs Tariff, originating in and coming from the Hungarian People's Republic. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1968. For the Commission The President Jean REY